DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of the species of Fig. 2 in the reply filed on 7/6/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al. (U.S. Patent Application Publication No. 2015/0112411,) hereinafter referred to as Beckman.
Regarding claim 1, Beckman teaches a transparent cover member (element 176, optical face, visible in Figs. 2-4, 5B, and 7) for a skin treatment device, comprising: 
a top having a front and a back (Fig. 5B, front and back faces of element 176); 
the front being flat and configured to face outward from the skin treatment device (Fig 5B, flat surface of front that faces outward from device is visible as element 176); 

a central portion (any portion of the face that is “central” corresponds to a central portion, see below for additional explanation w.r.t. additional cited features of central portion); 
an outside wall extending down from the front, around an entirety of a perimeter of the front, to a bottom that turns inward from the outside wall to the central portion (Figs. 3-4 the outside wall is clearly labeled as a portion of element 176, bottom is visible in Fig. 5B); 
wherein the central portion defines a hollow space that is bounded by the back and an inner wall that extends downward from the back around the hollow space, and wherein the bottom of the outside wall is lower than the back (Fig. 5B, hollow portion defined in emission portion that has a perpendicular relationship to the handle portion, the shape of optical face element 176 has a hollow central interior.)
Regarding claim 3, Beckman teaches the transparent cover member of claim 1.
Beckman further teaches wherein the transparent cover member is comprised of silicon (¶[0046], glass, integral with element 176).
Regarding claim 6, Beckman teaches the transparent cover member of claim 1.
Beckman further teaches wherein a surface of front of the transparent cover member is frosted (¶[0046], ¶[0056] integral diffuser).

Regarding claims 16-18, the claims are directed to an apparatus comprising substantially the same subject matter as claims 1, 3, and 6, and are rejected under substantially the same portions of Beckman. With respect to the “monolithic glass head”, Beckman also appears to teach this feature by reciting the diffused glass as integral to the housing material in ¶[0046] and the optical element 176 as a sealed smooth surface in ¶[0055]. However, in case Applicant disagrees that this teaches a monolithic glass head, additional grounds for rejection are presented below under 35 U.S.C. § 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (U.S. Patent Application Publication No. 2015/0112411,) hereinafter referred to as Beckman.
Regarding claims 16-18, with respect to the recited “monolithic” glass head, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the multipart transparent head of Beckman to be monolithic, because it has been held In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Claims 2, 5, 10, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (U.S. Patent Application Publication No. 2015/0112411,) hereinafter referred to as Beckman; in view of Weckwerth et al. (U.S. Patent Application Publication No. 2014/0171929,) hereinafter referred to as Weckwerth.
Regarding claim 2 and 5, Beckman teaches the transparent cover member of claim 1.
Beckman does teach transmissivity to infrared light (¶[0066])
Beckman does not teach that the cover member is comprised of sapphire glass, therefore comprised of material that is selected to be less transparent for some wavelengths of infrared light while being more transparent for other wavelengths of infrared light.
Attention is brought to the Weckwerth reference, which teaches a cover member is comprised of sapphire glass, therefore comprised of material that is selected to be 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the glass output optical element/emission portion of Beckman to comprise sapphire glass, as taught by Weckwerth, because Weckwerth teaches that it advantageously acts as a heatsink, improving patient comfort and skin cooling during light treatment (Weckwerth ¶[0009-0010] and ¶[0067]).
Regarding claims 10 and 12, and 20 the claims are directed to an apparatus comprising substantially the same subject matter as claims 2 and 5, and are rejected under substantially the same portions of Beckman and Weckwerth.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (U.S. Patent Application Publication No. 2015/0112411,) hereinafter referred to as Beckman; in view of Jay (U.S. Patent Application Publication No. 2016/0250497,) hereinafter referred to as Jay.
Regarding claim 4, Beckman teaches the transparent cover member of claim 1.
Beckman does not teach further comprising on the back, an ultrasonic coupling feature extending from the back in the central portion.
Attention is brought to the Jay reference, which teaches wherein the transparent cover member further comprises, on the back, an ultrasonic coupling feature extending from the back in the central portion (Fig. 3, ¶[0122]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the light treatment device of Beckman to include ultrasound treatment and a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2007/0038206 to Altshuler et al. teaches a hand-held phototherapy device comprising LEDs and a sapphire glass window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.L.S/Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792